DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 12/31/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Talke et al. (USPG Pub No. 2021/0330186), hereinafter “Talke”.
Regarding claim 1, Talke discloses an ophthalmic system (200) for providing measurements relating to plural characteristics of a user's eye processed by a common processing device (see Figs. 6, 8D, Paragraphs 26, 48, 49, 51, 53), the system comprising: a first eyepiece (208) configured to define a first subject region within a field of view of the first eyepiece (see Figs. 8B-D, Paragraph 26), the first subject region being configured such that light may travel between the first subject region and one or more first ophthalmic devices through the first eyepiece (see Fig. 8D, Paragraph 53), each first ophthalmic device being configured to receive light from the first subject region and/or output light to be directed to the first subject region (see Fig. 8D, Paragraphs 52, 54), wherein the first eyepiece and the one or more first ophthalmic devices are arranged such that the light received and/or output by each first ophthalmic device travels between the respective first ophthalmic device and the first eyepiece along a first common path defined by one or more first optical components (see Fig. 8D, Paragraph 53); a second eyepiece (210) configured to define a second subject region within a field of view of the second eyepiece (see Figs. 8B-D, Paragraph 26), the second subject region being configured such that light may travel between the second subject region and one or more second ophthalmic devices through the second eyepiece (see Fig. 8D, Paragraph 53), each second ophthalmic device being configured to receive light from the second subject region and/or output light to be directed to the second subject region (see Fig. 8D, Paragraph 52), wherein the second eyepiece and the one or more second ophthalmic devices are arranged such that the light received and/or output by each second ophthalmic device travels between the respective second ophthalmic device and the second eyepiece along a second common path defined by one or more second optical components (see Fig. 8D, Paragraph 53); and wherein each of the first and second ophthalmic devices is in communication with the common processing device so as to be controllable by the common processing device and/or output measurements to the common processing device (Paragraphs 49, 51, 52). Talke discloses the claimed invention, but does not explicitly disclose wherein the second subject region extends across a greater angle in the field of view of the second eyepiece than does the first subject region in the field of view of the first eyepiece. Based on the interpretation of the claim language, this limitation is inherent, and in the alternative, obvious over Talke. Figs. 6 and 8A-8E illustrate examples of an ophthalmic system containing separate chambers for separate measurement devices. Paragraphs 20 and 46-48 of Talke teach that the separate measurement devices target different features or parts, interpreted as subject regions, of the eye. Therefore, since the dimensions of each feature or part of the eye differ, the second subject region extending across a greater angle in the field of view of the second eyepiece than the first subject region in the field of view of the first eyepiece is both anticipated and obvious over the teachings of Talke. It would have been obvious to provide a remote ophthalmic system containing multiple examination devices to examine different parts of the eye for the purpose of reducing costs and improving patient care (see Paragraphs 3-5).
Regarding claim 2, Talke discloses wherein the first and second eyepieces are configured such that the first and second subject regions do not intersect or overlap one another (see Fig. 8D).
Regarding claim 3, Talke discloses wherein each first and/or second optical component comprises one or more mirrors and/or lenses arranged to direct light along the first or second optical path respectively (see Fig. 8D).
Regarding claim 4, Talke discloses wherein the one or more first ophthalmic devices comprise one or more of an optical coherence tomography device, a retinal camera and a wavefront sensor (Paragraph 20).
Regarding claim 6, Talke discloses wherein the one or more first ophthalmic devices and/or the one or more second ophthalmic devices comprise a fixation display (244) configured to produce a target visually perceptible from the subject region of the respective eyepiece such that a patient at the respective subject region may focus his vision on the target (Paragraph 52).
Regarding claim 7, Talke discloses wherein the first and second eyepieces, each of the first and second ophthalmic devices and the processing device are contained by a common housing (Paragraph 52).
Regarding claim 8, Talke discloses further comprising a first enclosure configured to enclose the first common path and/or one or more of the first ophthalmic devices; and/or a second enclosure configured to enclose the second common path and/or one or more second ophthalmic devices (see Fig. 6, Paragraph 48).
Regarding claim 9, Talke discloses wherein one or both of the first enclosure and the second enclosure is configured so as to prevent light not transmitted through the respective first or second eyepiece from entering the respective first or second common path (see Fig. 6, Paragraph 48).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Talke (USPG Pub No. 2021/0330186) in view of Sadda et al. (EP 2 312 994 B1), hereinafter “Sadda”.
Regarding claim 5, Talke discloses the claimed invention, but does not specify wherein the one or more second ophthalmic devices comprise a visual field test tool, preferably an Amsler grid or a display suitable for performing a Humphrey perimetry test. Paragraph 52 of Talke teaches a visual acuity examination system using a display (244). It would have been obvious to modify the use of the display, of Talke, for a visual field test as is further evidenced by Sadda. In the same field of endeavor, Sadda discloses wherein the one or more second ophthalmic devices comprise a visual field test tool, preferably an Amsler grid or a display suitable for performing a Humphrey perimetry test (Paragraph 208). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Talke with wherein the one or more second ophthalmic devices comprise a visual field test tool, preferably an Amsler grid or a display suitable for performing a Humphrey perimetry test of Sadda for the purpose of reducing costs and improving clinical efficiency (Paragraph 208).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            7/2/2022